Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 10 November 1805
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Dear Grand Papa 
                     
                     Edgehill November 10 1805
                  
                  I expect you think I have forgotten the Promise I made you of writing to you every Post but I have not for I have tried several times but could not effect it for want of implements to do it you must answer my letters for it would give me great Pleasure to keep up a regular Correspondance with you I have no news to tell you except the report that prevails of Mrs. Trists marriage with Governor Claiborne I suppose you have heard it. it is time to finish my letter. I have written enough for this time. Sister Ann gives her love to you and says she will write to you shortly Mama gives hers to you also as do all the children give mine to Mrs. Smith and tell her I hope I shall see her soon adieu Dear Grand Papa believe me to be your affectionate Grand Daughter.
                  
                     Ellen Wayles Randolph 
                     
                  
               